Dec.08.2017      Case 1:20-cv-03090-LMM
                09:19       Phoenix       Document
                                     Regional      30-3 Filed
                                               Counsel   503 02/12/21
                                                              689 1867 Page 1 of 2 PAGE.                       2


                                                                                Torts Law Group (339/02)
                                                                                155 Van Gordon Street
                               U.S. Dcpartmcnt ___
                                                 of_v ctcrans ___
                                                               Affairs          Lakewood, CO 80228
                               Office of General Counsel                        Tclc11honc: (303) 914-5810
                                                                                Fax: (303) 914-5849

                                                                                In 1·c11lyto: GCLaws #351356

              September 13, 201 7

              Mr. Tom Jacob
              National Trial Law
              7500 Rialto Blvd, Bldg Two, Suite 250
              Austin, TX 78735

                       RE:     Administrative Tort Clain1 of Mr. Tommy L. Byrd

              Dear Mr. Jacob:

              The U.S. Department of Veterans Affairs (VA), Office of Chief Counsel, received your
              client's Standard Form (SF) 95, Claim for Damage, injury, or Death, on 8/22/2017. Tbe
              claim seeks $20,000,000 in damages.

              As you are aware, under the Federal Tort Claims A.ct (FTCA), 2:8:il)..-S.C.§§ 1346(b) and
              2671-2680, VA has six months to consider a l3laimJ:>eforeyou have tl~e.option to file suit
              on behalf of your client in U.S. District,:.Qou1t. We wi)l make every efl'.0rt tq meet that
              goal while thoroughly investigating the c;laim.

              Under 28 C.F.R. § 14.4, which implements the FJCA, we are requesting that you provide
              the following infom1ation to the inviistigator assigt1ed as soon as possible unless
              previously provided:                    · '"          \·

                  1. Copies of any a~d"all non-VA medical records relhted to the alleged injury or
                       injuries, if.applicab1(;}.

                 2. Copi~s of medical bill::ifrqtn non-VA pu.qviders related to the alleged injury or
                    injuries, if applicable. · ·-·

                 3. So-grc.esand amounts of income to include Social Security, retirement, pensions,
                    VA b~nefits and copies ofpast federal income tax returns.

                 4. If claimi1ttany loss qf time from employment, a written statement from the
                    employer listirig-,tiine,off work and the wages lost because of the injury. If
                    claiming a loss of self-employment, evidence of the earnings lost.

                  5. Any other information and documents that may support the claim, including a
                       medical opinion, if obtained.

              The investigator assigned to this FTCA claim is:

                                                Attomey Ellen Hastings
                                                1700 Clairmont Road

              11Page



                                                       NTL -004783
Dec.08.2017      Case 1:20-cv-03090-LMM
                09:20       Phoenix       Document
                                     Regional      30-3 Filed
                                               Counsel   503 02/12/21
                                                              689 1867 Page 2 of 2 PAGE.               3




                                            Decatur, GA 30033
                                            Telephone: 202-815-2147

              Under 28 U.S.C. § 2678, attorney fees are limited to 20 percent of any award,
              compromise, or settlement of an administrative claim and to 25 percent of the recovery
              following the filing of a lawsuit.

              A combination off ederal and state laws govern fTCA claims; some state laws may limit
              or bar a claim or lawsuit. VA legal staff handling FTCA claims work for the Federal
              government, and cannot provide legal advice on state or Federal law or on filing
              requirements.

              If you have any questions or concerns, you may communicate pirectly with the
              investigator, who will be happy to assist. 111ank you for your cooperation. We look
              forward to working with you to resolve your client's. claim.

              Sincerely,




              Ruth Bornstedt
              Paralegal Specialist




              21Page



                                                   NTL -004784
